On Rehearing.
HOBSON, O. J.
In lieu of the instructions given, the court, under the evidence, should have instructed the jury, that: (1) They should find for the plaintiff unless they believed from the evidence that defend*485ant’s agent, Cox, five days before 'tbe fire which, destroyed the property, notified the plaintiff’s agent, Gordon, that the company had ordered the -policy canceled; and, although such notice was given, «till they should find for the plaintiff, if Cox then agreed with Gordon that the policy should remain in force until he got him another policy for the same amount, and the fire occurred before such other insurance was obtained, unless Gordon then knew that Cox had been ordered by the company to cancel the policy immediately. (2) If notice was given that the company had ordered the policy canceled, and there was no agreement by Cox that the policy should continue in force, as set out in No. 1, or if Gordon was informed by Cox that he had been ordered by the company to cancel the policy immediately, the jury should find for the defendant. (3) The letter from the company to Cox, read in evidence, was an order to cancel the policy immediately. The opinion is extended to this extent, as counsel seem to have misapprehended it.
The petition for rehearing is overruled.